—Appeal by the defendant from a judgment óf the Supreme Court, Queens County (Finnegan, J.), rendered April 28, 1997, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain statements made by the prosecutor on summation constituted reversible error is unpreserved for appellate review. The defendant failed to raise an objection, ask for a curative charge, or request a mistrial at the time the comments were made (see, CPL 470.05 [2]; People v Thomas, 257 AD2d 584; People v Persaud, 237 AD2d 538; *409People v Bruen, 136 AD2d 648). In any event, the statements either were fair comment on the evidence or permissive rhetorical comment responsive to the defendant’s summation (see, People v Gunther, 269 AD2d 466).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Ritter, J. P., Sullivan, Altman and Feuerstein, JJ., concur.